       Case 1:18-cv-11642-VM-DCF Document 231 Filed 06/11/21 Page 1 of 1


FELICELLO                                                  Michael James Maloney*
                                                                          Partner
                                                                                                        Felicello Law P.C.
                                                                                                     366 Madison Avenue
                                                                                                                 3rd Floor
                                                                                                      New York, NY 10017


                                                                                                  Tel. +1 (646) 564-3510
                                                                                             mmaloney@felicellolaw.com


                                                       June 11, 2021
 VIA ECF

 Hon. Magistrate Judge Debra Freeman
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312

 Re:    Baliga, et al. v. Link Motion Inc., et al., Case No. 1:18-cv-11642-VM-DCF (S.D.N.Y.);

 Dear Judge Freeman:

         We represent Defendant Vincent Wenyong Shi (“Shi”) and, solely with respect to the
 contemplated motion to dismiss the Second Amended Complaint (the “SAC”), Defendant Link
 Motion Inc. (the “Company”) (see Dkt. No. 175). We write today pursuant to the June 10, 2021
 memo endorsement (Dkt. No. 224) regarding the briefing schedule for Shi’s and the Companys
 renewed motions to discharge the receiver and dismiss the Second Amended Complaint (the
 “Dismissal Motion”0. As set forth in the proposed briefing schedule, Shi and the Company agreed
 to elect by today whether to defer the renewal of their Dismissal Motion based on the expected
 filing by Plaintiff of an objection to the Court’s May 26, 2021 Memorandum Order (Dkt. No. 221).

         In the interests of judicial economy and the Court’s resource in light of the Objection filed
 by Plaintiff on June 9, 2021 (Dkt. No. 225), Shi and the Company hereby elect to defer the renewal
 of the Dismissal Motion until after the Court has made a decision regarding the Objection. Shi and
 the Company reserve all rights with respect to the Dismissal Motion and their defenses to the
 claims and allegations therein.


                                                       Respectfully submitted,

                                                       /s/ Michael James Maloney

                                                       Michael James Maloney

 cc:    All counsel of record (via ECF)




                                                                           *Admitted to practice law in New York
